Title: To Thomas Jefferson from Bey of Tunis Hammuda Pasha, 27 February 1807
From: Hammuda Pasha, Bey of Tunis
To: Jefferson, Thomas


                        
                            My Great and Good Friend,
                            
                        
                        My Ambassador, Soliman Mellimelle who, on the middle of december last, 1806, arrived here safely from those
                            your happy States, has faithfully remitted me Your always approved and Answerable letter of the 20th of June preceding, to
                            his care and diligence having been trusted.—
                        A short time afterwards, that is to say, on the 12th January, likewise arrived from Algiers, the well worthy
                            and always estimable Tobias Lear, Your Agent and Consul General of the Southern Coast of the Mediterranean.—
                        Thanks to his reasenable & highly approved manner, few Conferences have served to remove the
                            misunderstandings that mutually existed between us, and to consolidate the good friendship and good intelligence, that I
                            am, as well as you, ambitious to cultivate and maintain undisturbed between the two Nations.—
                        Referring myself, in consequence to your above mentioned Consul General, as to what he will communicate to
                            you on the Subject; I will limit myself to transmit you directly solemn assurances that, in future, as we have practised
                            formerly, our preceding treaty will serve for law and fulfilment, tho’ the Commercial intercourse between our Nations shall
                            be cultivated, and that all our Relations shall be founded on a principle of entire and perfect reciprocity.—
                        We do desire our distinct thanks for the goodness and gracious reception that you have been so kind as to
                            accord to my already mentioned Ambassador, Mellimelle, as also for the grateful marks of your friendship, of which you
                            have sent me, and which I shall take care to preserve as a pleasing remembrance of you.—
                        And finally offering Vows for your prosperity, I wish you from Heaven, my great & good friend, the
                            most complete happiness—
                        From my Palace of Residence of Bardo, the 13 day of the Moon of Aggi, of the year of the Egira 1221—and the
                            27 of februay 1807 Christian Era
                        
                            Hamuda Bassa Bey of Tunis
                        
                    